UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) November 25, 2014 MOVADO GROUP, INC. (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 1-16497 13-2595932 (Commission File Number) (I.R.S. Employer Identification No.) 650 From Road, Suite 375 Paramus, New Jersey 07652-3556 (Address of principal executive offices) (Zip Code) (201) 267-8000 (Registrant’s Telephone Number, Including Area Code) NOT APPLICABLE (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 25, 2014, Movado Group, Inc. (the “Company”) issued a press release announcing third quarter fiscal 2015 results. The press release is attached hereto as Exhibit 99.1 and is incorporated by reference into this item. Item 7.01. Regulation FD Disclosure. On November 25, 2014, the Company issued a press release announcing that the Board of Directors of the Company has approved an increase in its share buyback program from the original authorized amount of $50 million to $100 million. The press release is attached hereto as Exhibit 99.2 and is incorporated by reference into this item. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Press Release issued November 25, 2014 announcing third quarter fiscal 2015 results. Press Release issued November 25, 2014 announcing increase in share buyback program. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 25, 2014 MOVADO GROUP, INC. By: /s/ Timothy F. Michno Name: Timothy F. Michno Title: General Counsel
